                                Case 18-10874           Doc 17       Filed 05/22/19        Page 1 of 2
C-13-15(a)Motion
(Rev. 10/06)                            UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF NORTH CAROLINA

In Re:                                     )                                             Motion and Notice
                                           )                                               Chapter 13
ROBINSON, ANTHONY DELON        xxx-xx-7371 )
402 WOODHAVEN DR                           )
BURLINGTON, NC 27217                       )                                           No: 18-10874           C-13G
                                           )
                                           )
                        Debtor             )

The undersigned Standing Trustee respectfully moves the Court for an Order as follows:
This Plan was confirmed October 31, 2018. The current plan payment is $875.00 per month and a review of the plan
indicates that the plan payment will need to increase to at least $995.00 per month by July 2019 in order to deal with
plan debt due to the mortgage arrearage claim in the case. The Trustee recommends that an Order be entered
modifying the plan with plan payment to increase to $995.00 per month effective July 2019.




Date: May 21, 2019                                                                                 s/Anita Jo Kinlaw Troxler
AJKT:lac                                                                                           Standing Trustee
-------------------------------------------------------------------------------------------------------------------------------------------
                                                                NOTICE
TAKE NOTICE THAT any interested party who has an objection to the Motion MUST FILE A WRITTEN
OBJECTION on or before June 21, 2019 with the parties named on the attached Parties To Be Served list and with
the U.S. Bankruptcy Court at the following address:

                                                       101 S. Edgeworth Street
                                                       Greensboro, NC 27401

If no objections are filed within the time period, the Court will consider this motion without a hearing. If objections
are timely filed, a hearing on the motion will be held on July 15, 2019 at 2:00 p.m., in the following location:

                                                            Courtroom #1
                                                            Second Floor
                                                       101 S. Edgeworth Street
                                                       Greensboro, NC 27401

Date: May 22, 2019                                                                                OFFICE OF THE CLERK
                                                                                                  U.S. Bankruptcy Court
                   Case 18-10874   Doc 17   Filed 05/22/19   Page 2 of 2




                               PARTIES TO BE SERVED
                                    PAGE 1 OF 1
                                  18-10874 C-13G

ANITA JO KINLAW TROXLER
STANDING TRUSTEE
PO BOX 1720
GREENSBORO NC 27402-1720

ANTHONY DELON ROBINSON
402 WOODHAVEN DR
BURLINGTON, NC 27217

SHERRI LYNN HAMLETT ESQ
P O DRAWER 59
BURLINGTON, NC 27216
